Citation Nr: 1717449	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  10-41 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to an increased (compensable) rating from September 1, 2009, a rating in excess of 20 percent from August 15, 2012, and a rating in excess of 30 percent from May 8, 2014, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to November 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2009 rating decision, in which the RO, inter alia, denied a claim for a compensable rating for bilateral hearing loss.  In February 2010, the Veteran filed a notice of disagreement (NOD) as to this denial.  The RO issued a statement of the case (SOC) in September 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2010.  In October 2010, the Veteran filed another substantive appeal (via a VA Form 9), requesting that it supersede the earlier substantive appeal and requesting a Board hearing at the RO.

In June 2011, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing has been associated with the claims file.

In July 2013, the Veteran requested a Board video-conference hearing.  Subsequently, in a July 2013 letter, the Veteran's representative indicated that the Veteran no longer wanted another Board hearing.  

In February 2014, the Board remanded the claim to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  After accomplishing further action, in a July 2014 rating decision, the AOJ partially granted the Veteran's claim for an increased rating for his service-connected bilateral hearing loss, assigning a higher 30 percent rating, effective September 1, 2009 (the identified date of a claim for increase).

Later, in a January 2015 rating decision, the AOJ determined that clear and unmistakable error had been committed with respect to the RO's July 2014 decision-to granting an increased rating of 30 percent for bilateral hearing loss, from September 1, 2009.  In this regard, the AOJ found that the proper ratings for the Veteran's service-connected bilateral hearing loss were as follows: a noncompensable (zero percent) rating, effective September 1, 2009; a 20 percent rating, effective August 15, 2012; and a 30 percent rating, effective May 8, 2014.  See also January 2015 supplemental SOC (SSOC).

Although the AOJ awarded higher ratings for the disability at various points, inasmuch as the Veteran has not been granted the maximum available benefit (which he is presumed to seek), a claim for higher ratings (now characterized to reflect the staged ratings assigned) remains viable on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2016, the Veteran was informed that the VLJ who presided over the June 2011 Board hearing was no longer available to participate in a decision in the appeal, and he was offered the opportunity to be scheduled for another hearing before a different VLJ.  See 38 C.F.R. § 20.707 (2016).  However, a couple of weeks later, the Veteran responded that he did not need another hearing.

In July 2016, the Board again remanded the claim to the AOJ for further action, to include additional development of the evidence.  After accomplishing further action, the AOJ denied an increased (compensable) rating from September 1, 2009, a rating in excess of 20 percent from August 15, 2012, and a rating in excess of 30 percent from May 8, 2014, for bilateral hearing loss (as reflected in a September 2016 SSOC), and returned the matter to the Board for further appellate consideration.

This appeal is now fully being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.


FINDING OF FACT

In April 2017, prior to the promulgation of an appellate decision, the Veteran, through his representative, withdrew his pending appeal for higher ratings for bilateral hearing loss. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claim for higher ratings for bilateral hearing loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In the present case, in an April 2017 statement, the Veteran, through his representative, withdrew his pending appeal for higher ratings for bilateral hearing loss.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review this matter, and it must be dismissed.




(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


